DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-3 and 6, the prior art does not disclose or reasonably suggest a reconfigurable optical connector for holding two or more LC-type optical ferrules, specifically comprising a first rotatable key configured so that when the first key is in the first position, the connector is insertable into a mating adapter port in a first polarity orientation without the key portion passing into the adapter port, and when the first key is rotated to the first position, the key portion is spaced apart from the key rotation axis in the distal longitudinal direction, and when the first key is rotated to the second position, the key portion is spaced apart from the key rotation axis in the proximal longitudinal direction.  Likewise, the prior art does not disclose or reasonably suggest an optical cable assembly comprising such a reconfigurable optical connector as discussed immediately above.
The most applicable prior art, Senko (US 2016/0259135 A1), addressed in the Office Action mailed 11/24/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  In Senko, if an attempt was made to insert the connector into the adapter 12 of FIG. 1 while the key 830 was positioned in the dashed 
Re Claims 4 and 6, the prior art does not disclose or reasonably suggest a reconfigurable optical connector a polarity control lock coupled to the connector housing for movement between a first position and a second position, wherein when the polarity control lock is in the first position, the polarity control lock is configured to block the first slidable key from sliding from the respective proximal position to the respective distal position and allow the second slidable key to be positioned at the respective distal position, and wherein when the polarity control lock is in the second position, the polarity control lock is configured to block the second slidable key from sliding from the respective proximal position to the respective distal position and allow the first slidable key to be positioned at the respective distal position.  Likewise, the prior art does not disclose or reasonably suggest an optical cable assembly comprising such a reconfigurable optical connector as discussed immediately above.
The most applicable prior art, Senko (US 2016/0259135 A1), addressed in the Office Action mailed 11/24/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  In Senko, none of the slidable key embodiments discloses or suggests a polarity control lock that is movable to a first position at which it blocks a first key from sliding distally and a second position at which it blocks a second key from sliding distally.
including a first perimeter wall portion defining a first side of the adapter port and a second perimeter wall portion defining a second side of the adapter port opposite the first side of the adapter port, the first perimeter wall portion forming a first keyway and the second perimeter wall portion forming a second keyway, and wherein when the polarity key is in a first key position, the first keyway is configured to accept the polarity key when the polarity changeable connector is inserted into the adapter port in a first orientation and the second perimeter wall portion is configured to block the polarity key from passing into the second keyway when the polarity changeable connector is inserted into the adapter in a second orientation inverted with respect to the first orientation.
The most applicable prior art, Senko (US 2016/0259135 A1), addressed in the Office Action mailed 11/24/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  In Senko the MPO adapter 12 depicted in FIG. 1 only has one keyway 32, and therefore lacks the claimed first and second perimeter wall portions that respectively form first and second keyways.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists optical connectors and adapters using polarity keys known in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/16/21